Case 1:21-cv-01957-JMS-DML Document 1 Filed 07/02/21 Page 1 of 4 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


FRANK TRIPP,                               )
                                           )
              Plaintiff,                   )
                                           )
       v.                                  ) CAUSE NO. 1:21-CV-1957
                                           )
DUKE ENERGY BUSINESS                       )
SERVICES LLC,                              )
                                           )
              Defendants.                  )

                                       COMPLAINT

       1.     Plaintiff, Frank Tripp (“Tripp”), by counsel, brings this action against

Defendant Duke Energy Business Services LLC (“Duke Energy” or “Defendant”), for

failure to pay overtime in violation of 29 U.S.C. §207, et. seq., under the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. §201 et seq.

                                         PARTIES

       2.     Tripp is an individual who at all times relevant, resided in Hendricks

County, Indiana. Duke Energy employed Tripp within the three-year period preceding

the filing of this Complaint. Tripp is an individual employee within the meaning of the

FLSA, 29 U.S.C. § 203(e)(1).

       3.     Duke Energy is a Delaware limited liability company doing business in

Indiana. Duke Energy acted, directly or indirectly, in the interest of an employer with

respect to Tripp. Duke Energy is an “employer” within the meaning of the FLSA, 29

U.S.C. § 203(d).
Case 1:21-cv-01957-JMS-DML Document 1 Filed 07/02/21 Page 2 of 4 PageID #: 2




                                       JURISDICTION

       5.     This Court has jurisdiction over Duke Energy because Tripp has asserted

a claim arising under federal law.

                                           VENUE

       6.     Venue is proper in this Court pursuant to 28 U.S.C. §1391. Venue is

appropriate in the Southern District of Indiana because the wage and hour violations at

issue in this case occurred in this District.

                                        COVERAGE

       7.     At all times hereinafter mentioned, Tripp was engaged in interstate

commerce as defined by the FLSA, 29 U.S.C. § 207.

       8.     At all times hereinafter mentioned, Duke Energy has been an enterprise

within the meaning of Section 3(r) of the FLSA, 29 U.S.C. §203(r).

       9.     At all times hereinafter mentioned, Duke Energy has been an enterprise

engaged in commerce or in the production of goods for commerce within the meaning of

Section 3(s)(1) of the FLSA, 29 U.S.C. §203(s)(1), in that the enterprise has had

employees engaged in commerce or in the production of goods for commerce, or

employees handling, selling, or otherwise working on goods or materials that have been

moved in or produced for commerce by any person and in that the enterprise has had

and has an annual gross volume of sales made or business done of not less than

$500,000.

                                           FACTS

       10.    Duke Energy employed Tripp as a Senior Turbine/Generator Specialist –

Midwest Region.



                                                2
Case 1:21-cv-01957-JMS-DML Document 1 Filed 07/02/21 Page 3 of 4 PageID #: 3




        11.    Tripp was not exempt from the overtime provisions of the FLSA.

        12.    Tripp regularly worked in excess of forty (40) hours per week (“overtime

hours”), but was not compensated for all overtime hours at the rate required by the

FLSA.

        13.    Duke Energy knew that Tripp regularly worked overtime hours.

        14.    Duke Energy’s conduct in not paying Tripp overtime compensation at the

rate required under the FLSA was willful and in bad faith.

               COUNT I: FAILURE TO PAY WAGES IN ACCORDANCE
                   WITH THE FAIR LABOR STANDARDS ACT

        15.    Tripp hereby incorporates by reference paragraphs 1-14 of his Complaint.

        16.    During the relevant time period, Duke Energy has violated the provisions

of Section 7 of the FLSA, 29 U.S.C. § 207 by employing Tripp for workweeks longer

than forty hours without compensating Tripp for his hours in excess of forty hours per

week at a rate not less than one and one-half the regular rate of pay for which he was

employed. Duke Energy has acted willfully, or with reckless disregard, in failing to pay

Tripp in accordance with the law.

                                 PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Frank Tripp demands:

        a.     An Order pursuant to Section 16(b) of the FLSA finding Defendant liable

for unpaid overtime compensation due to Tripp and for liquidated damages in an

amount equal to the unpaid overtime compensation found due to Tripp;

        b.     An Order awarding Tripp his attorneys’ fees and costs of this action; and

        c.     An Order granting such other and further relief as may be necessary and

appropriate.


                                             3
Case 1:21-cv-01957-JMS-DML Document 1 Filed 07/02/21 Page 4 of 4 PageID #: 4




                                   /s/ Robert J. Hunt
                                   Robert J. Hunt, (#30686-49)
                                   3091 E. 98th Street, Suite 168
                                   Indianapolis, Indiana 46280
                                   Telephone: (317) 743-0614
                                   Facsimile: (317) 743-0615
                                   E-Mail:       rob@indianawagelaw.com


                                   Attorney for Plaintiff




                                      4
